Citation Nr: 0844572	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk



INTRODUCTION

The veteran had active service from June 1929 to July 1932.  
He died in March 1966.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, in June 1980, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant appealed the 
determination; and in an April 1981 decision, the Board 
upheld the RO's determination, denying service connection for 
the cause of the veteran's death. Thereafter, the record 
shows that the RO confirmed and continued the denials on 
numerous occasions to include finding that new and material 
evidence had not been submitted to reopen the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death in April 1995.  The appellant did not 
appeal the determinations; thus, they became final.  38 
U.S.C.A. § 7105 (West 2002).

The appellant filed a claim to reopen in June 2006.  As noted 
above, in March 2007, the RO adjudicated the claim, 
determining that there was no new and material evidence to 
reopen.  The appellant appealed therefrom.  New service 
treatment records were received and the claim is being 
reconsidered pursuant to 38 C.F.R.      § 3.156(c).  Thus, 
the Board has recharacterized the issue on appeal as shown on 
the first page of this decision.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in June 2007, the appellant indicated that she did 
not want a hearing.  She subsequently submitted a statement 
in September 2007 wherein she requested a hearing.  She 
further withdrew her hearing request according to a statement 
submitted November 2007.  Therefore, the Board finds that 
there is no hearing request pending at this time.  See 38 
C.F.R. § 20.702(e) (2008).


FINDINGS OF FACT

1. The veteran died on March [redacted], 1966; the cause of the 
veteran's death as shown on the death certificate was shock 
due to bleeding and ruptured peptic ulcer. 

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, unclassified type, 
rated as 100 percent disabling.  

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will reconsider a claim if VA receives or associates with 
the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim.  38 C.F.R. § 3.156(c).  
Evidence received into record since the April 1981 Board 
decision includes new service treatment records.  
Accordingly, the claim for entitlement to service connection 
for the cause of the veteran's death will be reconsidered.  
See 38 C.F.R. § 3.156(c).

The Board will proceed to evaluate the merits of the claim.  
The appellant will not be prejudiced thereby, as she has been 
advised of the law and regulations pertaining to entitlement 
to service connection for the cause of the veteran's death.

Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive Dependency and Indemnity Compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; and that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.  § 
5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death because she believes his 
death was caused or contributed to by a disability that was 
incurred in or otherwise due to his military service.  She 
contends that the veteran's service-connected schizophrenic 
reaction lent to the cause of his death.  The appellant also 
alleges that the veteran's mental condition was caused by 
arteriosclerosis and that cerebral thrombosis was 
contributory to the cause of death.

The veteran died in March 1966.  At the time of his death, 
service-connection was in effect for schizophrenic reaction, 
unclassified type.  The official certificate of death lists 
shock as the immediate cause of death due to bleeding peptic 
and ruptured peptic ulcer.  No autopsy was performed.  
Schizophrenic reaction, unclassified type is not listed 
anywhere on the death certificate.

The evidence clearly shows the veteran ultimately died from 
shock as a result of a ruptured, bleeding peptic ulcer.  
However, there is no competent evidence of record which 
establishes that the veteran's peptic ulcer was incurred in 
or otherwise due to service.  In this regard, the service 
treatment records are negative for any complaints, treatment, 
or findings related to a peptic ulcer.  The evidence shows 
the veteran did not complain of, or seek treatment for, a 
peptic ulcer during service, or anytime after separation from 
service. 

There is no competent medical opinion of record which 
establishes that the veteran's shock or peptic ulcer was 
related to his military service.  VA examination reports 
dated in January 1959, December 1960, and January 1963 are 
negative for any complaints or treatment of a peptic ulcer.  
A note dated April 1972 from Dr. L. states that the veteran 
was in a semi-conscious condition due to severe bleeding from 
his peptic ulcer.  He further notes that the veteran was also 
suffering from cerebral arteriosclerosis due to his age, 
which resulted in cerebral thrombosis.  Dr. L.'s note does 
not attribute the veteran's death to the veteran's 
schizophrenic reaction or any specific cause.  No medical 
opinion relates the veteran's peptic ulcer to his service-
connected schizophrenic reaction or to disorders of cerebral 
arteriosclerosis or cerebral thrombosis.

As noted, the appellant contends that the veteran's death was 
caused by a disability or disabilities that were related to 
his military service.  However, after careful review of the 
evidence, the Board finds the preponderance of the evidence 
is against the grant of service connection for the cause of 
the veteran's death, as there is no competent evidence of 
record which establishes that his death was due to any 
disability that was incurred in or aggravated by service.  
Therefore, the Board finds the preponderance of the evidence 
is against a finding that the cause of the veteran's death 
was initially manifested during military service or is in any 
way related to service or any service-connected disability.

The Board does not doubt that the appellant sincerely 
believes the veteran's death was due to a disability or 
disabilities incurred during his military service; however, 
she is not competent to render an opinion on matters 
requiring medical knowledge, such as causation or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
determination as to whether there is a relationship between a 
person's disability and death requires a medical opinion, and 
there is no such opinion in the evidence which relates the 
veteran's death to his military service, including any 
disability claimed to have been incurred therein or related 
thereto.

In sum, the Board finds the preponderance of the evidence is 
against the appellant's claim.  The most competent and 
probative evidence of record preponderates against a finding 
that the immediate cause of the veteran's death, shock, was 
incurred in or aggravated by service or that his death was 
caused or contributed to by a disease or injury that was 
incurred in or aggravated by service.

Although the Board is sympathetic with the appellant's loss 
of her husband, and has high regard for his honorable 
service; for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in September 2006, before the 
initial original adjudication of the claim.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate claims for service connection 
for the cause of the veteran's death, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

 In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Furthermore, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Here, the record reflects that the 
veteran had been granted service connection for schizophrenic 
reaction, unclassified type at the time of his death. 
Although the notice provided did not discuss the first 
element required by Hupp, the appellant has not been 
prejudiced, as she has actual knowledge of the veteran's 
service-connected disability and has presented evidence and 
argument in this regard.  See statements from the appellant 
dated in June 2006, January 2007, and May 2007. 

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  A 
February 2008 letter provided the appellant with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  Notwithstanding this 
belated notice, the Board determines that the appellant was 
not prejudiced by any defect in timing because the 
appellant's claim for service-connection for the cause of 
veteran's death is denied. 

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claim.  The RO has 
obtained the veteran's death certificate, statements by the 
appellant, a letter from Dr. L., a report of field 
examination, VA examination reports, and all available 
service treatment records.  There is no identified relevant 
evidence that has not been accounted for.  A medical opinion 
was not provided regarding the etiology of the veteran's 
death.  VA's duty to assist doctrine does not require a 
medical opinion, however, because there is no medical 
evidence indicating an association between any in-service 
injury, disease, or event, and the cause of the veteran's 
death.  38 C.F.R. § 3.159 (c) (2008); See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


